DETAILED ACTION
Claims 1 through 20 originally filed 17 July 2020. By amendment received 30 March 2021; claims 1, 4, 9, 15, 16, and 18 through 20 are amended. By amendment received 8 October 2021; claims 1, 2, 4, and 17 through 20 are amended. Claims 1 through 20 are addressed by this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

Applicant argues that the amendment to claim 18 overcomes the previous objection to this claim. This argument is persuasive and the corresponding objection is withdrawn.

Applicant argues that the amendment to claim 4 overcomes the previous rejection of this claim under 35 U.S.C. 112a. This argument is persuasive and the corresponding rejection is withdrawn.

Applicant argues that the amendment to claims 17 and 19 overcomes the previous rejections of these claims under 35 U.S.C. 112b. This argument is persuasive and the corresponding rejections are withdrawn.

The Officially Noticed facts "it was known in the art that a greater laser medium volume produces greater levels of laser energy" and "it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium" are not challenged in the present response. Since this Officially Noticed facts were not traversed, they are taken to be admitted prior art (MPEP §2144.03C). Please note that, even though a fact is taken to be admitted prior art, the application of that fact in rendering obvious the claimed features may be traversed in the same manner as if the admitted prior art fact had been presented within a reference.

Applicant argues that the combined teachings of Reed (US Patent 5,852,626) and Hermann et al. (Hermann, US Pub. 2005/0094684) do not render obvious the limitation "The laser medium having a ratio of surface area to volume that is between 2 and 8", as required by representative claim 1, on the basis that the cited prior art does not teach the claimed ratio and that the claimed ratio would not otherwise have been obvious to one of ordinary skill in the art. To support this argument, applicant contents that use of the claimed ratio produces advantages with respect to thermal properties of the laser medium and improved efficiency of the laser.
This argument is not persuasive because expected beneficial results are evidence of obviousness of a claimed invention (MPEP §716.02(c)). Specifically, the examiner had taken Official Notice of the facts "1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium." These facts set forth considerations known in the art of laser design that relate to energy generation due to volume and heat dissipation due to surface area. Since these are both known factors influencing laser design, selection of appropriate values for volume and surface area are result effective variables and subject to routine optimization (MPEP §2144.05IIB). No evidence has been provided rebutting this determination generally or as applied to this specific range (MPEP §2144.05III).
The limitation ""The laser medium having a ratio of surface area to volume that is between 2 and 8" is rendered obvious by the combined teachings of Reed and Hermann in light of the above noted Official Notice as a matter of routine optimization. Applicant's argument that the claimed range exhibits some advantage is not persuasive because the results described are not unexpected (MPEP §2144.05IIIA).

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "The laser medium having a ratio of surface area to volume that is between 2 and 8." Surface area is measured in square units of distance whereas volume is measured in cubic units of distance. A simple ratio of these values is in units of inverse distance. For this reason, the numerical value of this ratio depends on the units in which that number is expressed. This claim does not specify the units in which this ratio is to be expressed and, thus, the values claimed are not set forth in a definite manner. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be interpreted as reading "The laser medium having a ratio of surface area to volume that is between 2 and 8 mm.sup.-1" on the basis that this corresponds to what is disclosed in Table 1 of the original disclosure.

Regarding claims 2 through 18, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Regarding claim 2, this claim additionally requires "Wherein the ratio of surface area to volume of the laser medium is between 2 and 7." Similar to the above noted limitation of claim 1, this claim limitation also does not specify the units in which the claimed ratio is expressed and is similarly indefinite. . As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be interpreted as reading "Wherein the ratio of surface area to volume of the laser medium is between 2 and 7 mm.sup.-1" on the basis that this corresponds to what is disclosed in Table 1 of the original disclosure.

Regarding claims 19 and 20, each of these claims include requirements similar to the above noted requirement of claim 1. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 15, 17, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent 5,852,626) in view of Hermann et al. (Hermann, US Pub. 2005/0094684).

Regarding claim 1, Reed discloses, "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium comprises a light exit surface" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "[The light exit surface] through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20, where the light must exit one of ends 6 in operation).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  Reed does not disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann.  In view of the teachings of Reed regarding the use of a chamfered end face and the particular acknowledgement in lines 3 through 8 of column 3 that beam 20 may hit end faces 6 and/or chamfer portions 8 after hitting aperture 19, the additional implementation of the chamfer to provide an aperture as taught by Hermann would enhance the teachings of Reed by indicating that a chamfered portion may also provide an aperture 
The combination of Reed and Hermann does not disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, the combination of Reed and Hermann does not disclose, "Wherein the ratio of surface area to volume of the laser medium is between 2 and 7."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Reed discloses, "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove" (col. 3, lines 8-13 and Fig. 2, pts. 6, 8, 18, 19, and 20).  

Regarding claim 4, Reed discloses, "Wherein during laser operation one of the at least one chamfer and the at least one groove serves as an aperture stop in order to shape a specific beam profile" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light aperture).  

Regarding claim 5, Reed discloses, "Wherein during laser operation one of the at least one chamfer and the at least one groove serves to influence a mode profile during laser operation in a defined manner in order to at least one of bring about specific beam properties of the laser light and improve a beam quality of the laser light" (col. 3, lines 1-13 and Fig. 2, pt. 6, 8, and 18, where the use of an aperture in this manner inherently restricts the ability of the laser to operate in higher order modes).  

Regarding claim 6, Reed discloses, "Wherein the laser medium has a longitudinal axis" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is embodied as a laser rod having a first end face including the light exit surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a second end face opposite the first end face" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a lateral surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 4).  

Regarding claim 7, Reed discloses, "Wherein the light exit surface is planar and extends at least one of perpendicularly to the longitudinal axis of the laser medium and parallel to the second end face of the laser rod" (col. 3, lines 47-50 and Fig. 1, pts. 6).  

Regarding claim 8, the combination of Reed and Hermann does not disclose, "A reflective coating applied on at least one of the second end face, the lateral surface, and one of the at least one chamfer and the at least one groove."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.

Regarding claim 9, Reed discloses, "Wherein the laser medium has a cross-sectional area which is uniform over a part of a length of the laser medium perpendicular to a longitudinal axis of the laser medium" (Fig. 1, pts. 2 and 4, where the cross sectional area of 2 is uniform between grooves 8 and chamfers 8 due to 4 not varying between those regions).  

Regarding claim 10, Reed discloses, "Wherein relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium, the light exit surface is at least one of smaller, is laterally offset, is geometrically dissimilar, has a different number of vertices" (Fig. 1, pts. 2, 4, 6, and 8, where chamfers 8 reduce the width of 4 to achieve the surface 6).  

Regarding claim 11, Reed discloses, "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove" (col. 3, lines 1-13 and Fig. 1, pts. 2, 6, 8, and 18).  

Regarding claim 12, Reed discloses, "[The light exit surface] has boundaries which are defined by one of a plurality of chamfers and a plurality of grooves" (Fig. 1, pts. 6 and 8).  
The combination of Reed and Hermann does not disclose, "Wherein the light exit surface is rectangular."  The examiner takes Official Notice of the fact that it was known in the art to shape the exit face of a laser rod to be square so as to produce a beam having a corresponding cross sectional area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a square exit face of the laser device, since modification of the shape of the beam exit surface produces alterations on the shape of the beam emitted.

Regarding claim 13, Reed discloses, "Wherein the light exit surface is circular or elliptic and is bounded by a cone-shaped chamfer in such a way that the chamfer is defined by a surface on a cone whose axis extends parallel or obliquely with respect to a longitudinal axis of the laser medium" (col. 2, lines 33-41 and Fig. 1, pts. 6 and 8).  

Regarding claim 14, Reed discloses, "Wherein the light exit surface is geometrically dissimilar relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium" (col. 3, lines 13-17).  

Regarding claim 15, Reed discloses, "A host material" (col. 3, line 43).  "Embedded [in the host material] a laser-active material for a stimulated emission of photons" (col. 3, line 43).  "Wherein the host material is one of glass and crystal" (col. 3, line 43).  

Regarding claim 17, Reed discloses, "Wherein the laser-active material consists of at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, chromium ions, cobalt ions, vanadium ions, nickel ions, molybdenum ions, and titanium ions" (col. 3, line 43).  

Regarding claim 19, Reed discloses, "A laser medium for generating a laser light" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium includes a light exit surface, through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  "A pump source for introducing pump light into the laser medium" (col. 2, lines 50-55 and Fig. 1, pt. 17).  "A resonator for multiple reflection of photons" (col. 2, lines 50-55 and Fig. 1).  Reed does not disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before 
The combination of Reed and Hermann does not disclose, "Wherein the resonator has one of an output coupling mirror formed by a partly reflective coating and an end mirror formed by a highly reflective coating."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.
The combination of Reed and Hermann does not disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Reed discloses, "Providing a laser medium having a light exit surface, a lateral surface, and at least one edge" (col. 2, lines 33-37 and Fig. 1, pts. 2, 4, and 6).  "The at 
The combination of Reed and Hermann does not disclose, "Chamfering the at least one edge by at least one of grinding, polishing, and milling away the at least one edge to form at least one chamfer."  The examiner takes Official Notice of the fact that it was known in the art to grind, polish, or mill a laser gain medium so as to create a chamfered edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prior art chamfering may be imposed through one of the noted processes, since such processes are art recognized suitable techniques for producing the required shape.
The combination of Reed and Hermann does not disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general In re Aller, 105 USPQ 233.

Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hermann and further in view of Bendett et al. (Bendett, US Pub. 2002/0146047).

Regarding claim 16, the combination of Reed and Hermann does not disclose, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein."  "The laser-active material including ytterbium ions and/or erbium ions."  Bendett discloses, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein" (p. [0075]).  "The laser-active material including ytterbium ions and/or erbium ions" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett.  In view of the teachings of Reed regarding a solid state laser employing a particularly shaped surface, the alternate composition of the laser medium as a particularly doped phosphate glass as taught by Bendett would enhance the teachings of Reed and Hermann by allowing the laser to emit in a particular wavelength range useful for telecommunications while also exhibiting high thermal conductivity.

Regarding claim 18, the combination of Reed and Hermann does not disclose, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium 20 cm-3 to 10×1020 cm-3."  Bendett discloses, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 16.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/SEAN P HAGAN/Examiner, Art Unit 2828